department of the treasury fii jiiinternal revenue service irs tax_exempt_and_government_entities_division date date taxpayer_identification_number form tax_year s ended person to contact lid number contact numbers telephone fax manager's name number manager's contact number response due_date certified mail- return receipt requested number release date uil dear 'by you are recei 'ing this letter enclosed is a copy of om repm1 of examination explaining why revocation of your organization's tax-exempt status is necessary vhat you need to do if you agree if you agree with our findings please sign the enclosed form 6018-a consent to proposed action and r ettm i it to tbe contact at tbe address listed above we'll send you a final letter revoking yom exempt status if we don t bear from you if we don't hear from you within calendar days ft om the date of this letter we 'ii process your case based on the recommendations shown in the report of examination and this letter wih become final effects of revocation in the event ofrevocation you'll be requu ed to file federal_income_tax ret1m1s for the tax_year s shown above file these retums with the contact at the address listed above within calendar days from the date of this letter tmless a request for an extension of tune is granted file retlnns for later tax years with the appropriate service_center indicated in the instmctions for those retums_ what you need to do if you disagree with our findings if you disagree with our position you may request a meeting or telephone conference with the supervisor of the contact identified i11 the heading of this letter you also may file a protest with the irs appeals_office by submitting a vritten request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes infonnally letter 3610-r catalog number 59432g for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter lfyou and appeals don't agree on some or all of the issues after your appeals_conference or ifyou don't request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements you may also request that we refer this matter for technical_advice as explained in publication please contact the person identified in the heading of this letter if you're considering requesting technical_advice if we send a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office then no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate service t as tas is your voice at the irs this service helps taxpayers whose problems with the irs are causing financial difficulties who have tried but haven't been able to resolve their problems with the irs and those who believe an irs system or procedure is not working as it should if you believe you are eligible for tas assistance you can call the toll-free number or tty tdd for more information go to www irs gov advocate if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette downing director eo examinations enclosures report of examination form 601-8-a publication publication letter 3610-r catalog number 59432g form 886-a explanation of items schedule or exhibit no year ended december 20xx whether the internal revenue codes sec_501 status of the organization should be retroactively revoked to january 20xx based on the facts presented current status of the organization in 20xx the sole owner of company took over and business in were closed as of august 20xx as a result of death on may 20xx has no office it still had a website as ofdecember 20xx history of the organization filed its application_for exemption form with the internal_revenue_service irs on or about april26 19xx and received it sec_501 exempt status in august 19xx by determination_letter issued august 19xx internal_revenue_service irs as a tax-exempt_organization described in sec_501 after that date was recognized by the changed its name to in 20xx changed its name to the articles of incorporation of and later changed it back to were accepted by the on november 19xx article three of its articles of incorporation stated that following purposes was organized for the a to promote the development and growth of the life sciences biotechnology computer sciences telecommunications and related technologies in the for the purposes of these articles the shall mean b to promote the common business_interest of in the department of the treasury - internal_revenue_service form 886-a page of form 886-a explanation of items schedule or exhibit no year ended december 20xx c to monitor state and federal legislation which may affect located in the government policies which foster the growth and development of and to advocate statutes regulations and d to improve business conditions for in the the form_1024 stated that federal legislation affecting the industry of its time providing information on various topics of interest related to the industry via newsletters and seminars and of its time representing its members in negotiating special deals with providers of services commonly purchased by its members in 19xx would spend approximately of its time monitoring state and annual membership fee was dollar_figure members grew until 19xx when the state of to its members was group health insurance at a discounted one of the benefits offered by rate prohibiting employers who had or less employees from accessing health insurance for their employees via a trade_association group plan one of the primary reasons for members to join seriously diluted because every member was forced to buy health insurance which was priced based solely on the company's demographics and the member could not participate in association pool by 19xx because of this legislation membership in that all the other packaged benefits could not be supported due to the inability to maintain the critical mass for the primary member benefit offerings attempts were made by offerings dwindled to the point passed legislation to create new large group was a trade_association with like member profiles partnered with in 20xx have a group benefits program offered to its members even though there was no pricing advantage the purpose for this partnering was to expand member offerings the initiative had fits and starts due to staff turnover loss of leadership and continuing coordination with offerings did not allow for continuation of the program by 20xx the participation in the to in 20xx the sole owner of company offered to take over the company only sold life_insurance products and did not sell annuities or mutual funds the company was also involved in marketing sec_419 plans also known as insured security plans isp sec_419 severance_pay plans spp and a plan offered by had a royalty agreement with the isp plan was also known as the as of october 20xx the isp plan was terminated and it ceased to be marketed after became aware of notice_2007_83 and that this plan was considered a listed_transaction department of the treasury - internal_revenue_service form 886-a page of in order to keep a who lived in corporate form 886-a explanation of items schedule or exhibit no year ended december 20xx held licenses that covered the sale of fixed and variable life_insurance and annuities was also the owner of a company known as the administration operation and bank accounts of were transferred to however was advised by counsel to keep the same corporate name rather than incorporate a new entity in smce was formed in corporate presence in one of the board members agreed to stay on the board_of directors and maintain the office in the administration of was handled in but mail was received and handled in were in the bank accounts of board meetings were held regularly board_of director attended by phone and exit planning and merger advice were kept by since he was the secretary was the host and they discussed membership initiatives business had a tax and legal newsletter the minutes between october 20xx and december 20xx established the the was also marketed under other names including the following used the life_insurance plans as a magnet to obtain membership in had approximately member employers of the member employers for which area numerous 20xx partial information was available over were located outside of the employers participating in the concerning the value of their membership most replied that the only value of their membership was access to the were interviewed by the irs and questioned the main purpose of provided other nominal benefits in the form of newsletters and two books however all of these benefits of membership were available through other sources at much less cost became the offering of to its members adoption_agreement was during the examination of the books_and_records a copy of a reviewed the agreement indicated that in the adoption_agreement obtained an interest in the term life_insurance policies insuring the lives of the eligible_plan participants who applied for and obtained life_insurance the agreement required the employer to have each eligible_participant execute a co-ownership agreement and an assignment of policy for collateral security which related to the interest in the life_insurance policies which were used as a funding source for called the department of the treasury -internal revenue service form 886-a page of form 886-a explanation of items schedule or exhibit no year ended december 20xx plan death_benefits the plan only provided death_benefits through the agreement indicated that the total premium referred to as the planned annual premium paid on any particular employee owned policy consisted of the annual premium a policy owner's annual premium and the participation premium the co-ownership the adoption_agreement defined the term assignment of policy for security to mean grants to the of an interest in a policy and policy proceeds as security for payment to the death_benefit in the event of the death of an employee the insurer would pay the benefit to the of the total which in tum would pay the benefit to the employee's beneficiary the adoption_agreement defined the term co-owner as the in the co-ownership agreement which was defined to mean that with respect to the insured death_benefit an agreement between the policy owner and the administrator whereby the two parties agreed to define and limit the extent of the assigned interest in the policy and the policy proceeds at the direction of the contract to the extent of its interest identified the employer made contributions to one or more insurance policies issued by an insurer the adoption_agreement provided that the contributions were intended to meet the deductibility limits of sec_79 of the code the adoption_agreement provided that the contributions to the the benefits provided and that the employer and the plan participants did not have any rights title or interest in the contributions it also provided that the plan participant beneficiary or payee with respect to any shortfall in benefits provided which was used primarily as premium payments on were made solely for the purpose of funding would have no liability to pay any filed its first form_990 for the 20xx year on or about september 20xx received substantial commissions from its insurance activities address this return indicated that was the form_990 for the 20xx year used a doing business as which had a separate ein in parts i and iii of the 20xx form_990 stated that it had the following mission to promote the closely_held_business as a favorable structure to conduct business in the united_states the goal is to improve the business conditions of the member companies through its specific activities part ill 4a of the 20xx form_990 stated the following the is a forum for the exchange of information that will improve the profitability and longevity of a business and improve conditions in each line_of_business represented by members the attorney lobbyist to monitor and report monthly in a members' newsletter titled retains a tax ' on federal legislation that could affect the fringe_benefits and business conditions of the industries represented by the members this activity is important department of the treasury - internal_revenue_service form 886-a page of form 886-a explanation of items schedule or exhibit no year ended december 20xx because under current law a closely_held_business can offer tax advantaged benefits to the owners that the owners could not obtain as individuals in addition the provides material for the members to educate them on planning for business continuation business valuation issues and business exit planning strategies all of this material is designed to strengthen the viability of the business and hence the overall strength of the members' industry a close-held business is exempt from significant government reporting required of public companies companies that are private do not have to worry about meeting expectations from wall street every quarter and can concentrate on long-term goals the activities promote these advantages to its members et al through its various the information in the following table was taken from filed forms for the tax years 20xx through 20xx the 20xx and 20xx tax years were not audited but is shown for comparative purposes only revenue 20xx 20xx 20xx description contributions program service other revenue total revenue dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure during the year of examination 20xx the organization did not receive any program service revenue due to the discontinuation of activities the 20xx form_990 indicated that the organization had no contributions or program revenue in the prior year 20xx and that it received dollar_figure in program revenue in 20xx per the tax preparer no membership fees were reported in any_tax year part viii response to question stated that the dollar_figure in program revenue was received from insurance commissions the response to question in part iv stated that the organization was not related to any tax-exempt or taxable entity the responses to questions 3a and sa stated that the organization did not have any unrelated business gross_income of dollar_figure or more and that it was not a party to a prohibited_tax_shelter_transaction and part vi question indicated that possessed all the books_and_records of signed this return as the secretary of department of the treasury - internal_revenue_service form 886-a page of form 886-a explanation of items schedule or exhibit no year ended december 20xx the form_8868 application_for extension oftime to file an exempt_organization return stated that the delay in filing the return was due to the extension request was executed by the the origins of the funds reported on form_990 for 20xx were insurance commissions collected by however form_990 for 20xx filed on or about january 20xx indicated program revenue of only dollar_figure was from insurance commissions like the 20xx form_990 this return used a was signed by for the 20xx year as the secretary of the 20xx form_990 indicated that this program revenue address and it the last form_990 filed by was the website of following purpose as it existed on december 20xx stated that had the the purpose of the is to promote the closely_held_business as a favorable structure to conduct business in the united_states the goal is to improve the business conditions of the industries of the member companies through its specific activities of is a forum for exchange of information that will improve the the profitability and longevity of a business and improve conditions in each line_of_business represented by the members retains a tax attorney lobbyist to monitor and report the monthly in a members' newsletter titled could affect the fringe_benefits and business conditions of the industries represented by the members this activity is important because under current law a closely_held_business can offer tax advantaged benefits to the owners that the owners could not obtain as individuals on federal legislation that provides material for members to educate them on in addition the planning for business continuation business valuation issues and business exit planning strategies all this material is designed to strengthen the viability of the business and hence the overall strength of the members' industry a closely-held business is exempt from significant government reporting required of public companies companies that are private don't have to worry about meeting expectations from wall street every quarter and can concentrate on long-term goals the through its various activities will promote these advantages to its department of the treasury - internal_revenue_service form 886-a page of form 886-a explanation of items schedule or exhibit no year ended december 20xx members and others the website indicated that these purposes would be accomplished through education the third paragraph of the internal_revenue_service original determination_letter reads as follows if your sources of support or your purposes character or method of operation change please let us know so we can consider the effect of the change on your exempt status in the case of an amendment to your organizational documents or bylaws please send us a copy of the amended document or bylaws also you should inform us of all changes in your name or address did not notify the irs of the changes that he made in purposes character and method of operation the irs was never provided with amended articles of incorporation or amended bylaws did not file a separate application_for exemption the sec_501 provides that certain organizations are exempt from paying federal income taxes those organizations include business_leagues chambers_of_commerce real-estate boards boards_of_trade or professional_football_leagues whether or not administering a pension fund for football players not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual treas regulations sec_1 c -l defines a business league as follows a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league an association engaged in furnishing information to prospective investors to enable them to make sound investments is not a business league since its activities do not department of the treasury - internal_revenue_service form 886-a page of form 886-a explanation of items schedule or exhibit no year ended december 20xx further any common business_interest even though all of its income is devoted to the purpose stated based on the above quoted regulation a business league has the following characteristics an organization of persons having a common business_interest whose purpose is to promote the common business_interest not organized for profit that does not engage in a regular business of a kind ordinarily conducted for profit whose activities are directed to the improvement ofbusiness conditions at one or more lines of a business as distinguished from the performance of particular services for individual persons and of the same general class as a chamber of commerce or a board_of trade the regulation also states that an association engaged in furnishing information to prospective investors to enable them to make sound investments is not a business league since its activities do not further any common business_interest even though all of its income is devoted to the purpose stated in order to qualify for a business league classification each and every requirement of sec_1 c must be met failure to meet one of the six requirements results in the organization not being qualified under sec_501 c the 791_f2d_686 9th cir 739_f2d_949 4th cir aba retirement_funds v united_states wl aftr2d u s dist lexis n d ill in the engineers club of san francisco supra the court stated that the club's performance of particular services chiefly food and beverage service for its members distinguished it from a board_of trade or chamber of commerce prominent among the characteristics of boards_of_trade and chambers_of_commerce is the emphasis on improving trade and commerce by activities which serve business people and members of the community in common not individually one key characteristic of a business league is that it also provides a benefit to non-members in aba retirement_funds v united_states supra the court granted the irs summary_judgment and held that the aba retirement_funds abra did not qualify as a business league under sec_501 the abra was incorporated by the american bar association aba for the purpose of promoting and facilitating the operation and use of tax-qualified retirement plans for members of the aba and their employees abra had the authority under the qualified_retirement_plans to engage monitor and replace vendors and it was responsible for the design and maintenance of the plan documents it also obtained tax qualifications for the plans the plans paid abra a fee based on the total percentage of department of the treasury - internal_revenue_service form 886-a page of form 886-a explanation of items schedule or exhibit no year ended december 20xx total assets invested the court held that abra failed the following tests its activities were not directed to the improvement of a line_of_business instead it was providing services for individuals a business league must not only improve the conditions of a line of businesses but must do so in a way different from simply supplying products or services to its individual members its activities failed to promote a common business_interest it was engaged in a regular business of a kind ordinarily conducted for profit the fact that the abra contracted with a third party vendor to perform certain administrative services for the plans did not change the conclusion that abra was engaged in a trade_or_business as an additional ground for denying the exemption the court stated that the organization was not exempt under sec_501 c because it provided information to enable prospective investors to make sound investments the court stated that this prohibition covered a substantially broader range of activities than providing specific advice about particular investments the activities of the abra violated this provision to the extent that it promoted advertised or advised concerning the retirement plans aba retirement_funds v united_states supra in mib inc v commissioner f 2d 7l lst cir the court upheld the irs' determination that mib was not entitled to exempt status under sec_501 c as a business league because it provided a particular service to its members mib's membership was basically open to all life_insurance_companies incorporated in the united_states or canada and almost all companies in the united_states were members mib responded to a member's request for information about a named applicant for insurance by transmitting whatever information that it had about that person to the requesting member the main function ofthe information circulated by mib was to alert members to possible omissions or misstatements in current applications these services benefitted the businesses of the individual members the court also stated that a major factor in determining whether services are particular is whether they are supported by fees and assessments in approximate proportion to the benefits received in the mib case over ofmib's total dues and assessments were related directly to mib's principal activity the information exchange of this amount over half-- of total dues and assessments-- was received in direct exchange for information through service charges based upon the number of information requests processed in north carolina association oflnsurance agents inc v united_states supra the court held that the organization was not entitled to exempt status under sec_501 c because when it acted as the state's insurance agent it wrote policies in much the same way as any other insurance broker it was engaged in a regular business of a kind ordinarily conducted for profit the court also stated that the non-exempt business activities were not incidental to the organization's exempt_activities because the activities generated between of the organization's gross revenues and its administration of the state insurance program occupied approximately its employees' time department of the treasury - internal_revenue_service form 886-a page of form 886-a explanation of items schedule or exhibit no year ended december 20xx in revrul_81_175 1981_1_cb_337 the organization was formed for the purpose of and had as its sole activity regularly engaging in the business of insurance as a reinsurer even though the organization's reinsurance business may not have created a profit it was the nature of the activity that determined whether the activity is a business ordinarily carried on for profit since reinsurance is a business ordinarily carried on by commercial insurance_companies for profit the organization was not exempt under sec_501 see also revrul_81_174 1981_1_cb_335 revrul_74_81 1974_1_cb_135 stated that by providing group workmen's_compensation insurance for its members the organization relieved the members of obtaining this insurance on an individual basis resulting in a convenience in the conduct of their businesses since the principal activity of the organization was rendering particular services for individual members as distinguished from the improvement of business conditions in the contracting and related industries generally it was not entitled to exemption under sec_501 government's position the internal_revenue_service has held for an organization to be exempt under sec_501 the organization needs to be formed as a association of persons including legal entities such as trusts and corporations having a common business_interest its purpose is to promote the common business_interest and not to engage in a regular business if a kind ordinarily carried on for profit the regulations define a business league as an association of persons including legal entities such as trusts and corporations having a common business_interest its purpose is to promote the common business_interest and not to engage in a regular business of a kind ordinarily carried on for profit its activities are directed to the improvement of business conditions of one or more lines of business rather than the performance of particular services for individual persons b it must not be organized for profit conducted for profit selling life_insurance is a for profit activity and revenues from this activity engaged in a regular business of a kind ordinarily realized substantial c it must be a membership_organization and have a meaningful extent of membership support did not prove to be organized as a membership_organization since realized substantial revenues from selling life_insurance and failed to show any membership fees as a meaningful extent of membership support there are no dues or membership fees reported on any filed form_990 d no part of its net_earnings may inure to the benefit of any private_shareholder_or_individual the audit did reveal inurement for the benefit of the private shareholder individual an analysis of the bank records of for 20xx indicated that dollar_figure in checks were written to the origins department of the treasury - internal_revenue_service form 886-a page of form 886-a explanation of items schedule or exhibit no year ended december 20xx ofthese funds were insurance commissions collected by form_990 for 20xx filed on or about january 20xx indicated program service revenue of only dollar_figure the 20xx form_990 indicated that this program revenue was from insurance commissions he used the organization as a marketing tool to sell his group term life_insurance however e activities must be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons performance of particular services by an organization for its members or others is not an sec_501 activity while such activities in and of themselves do not preclude exemption an organization whose primary activity is performing particular services is not exempt under sec_501 contributions from its members employer which were used primarily as premium payments on one or more insurance policies issued by an insurer received f its purpose must not be to engage in a regular business of a kind ordinarily carried on for profit even it the business is operated on a cooperative basis or produces only sufficient income to be self sustaining whether an organization's purpose is primarily to engage in business is thus a question of fact an organization engaging in business activities is exempt under sec_501 only when it can be determined that such activities do not constitute its primary activity selling life_insurance is for profit activity and realized substantial revenues from this activity g it must be primarily engaged in activities or functions constituting the basis for exemption exemption was granted as a c organization association of persons including legal entities having a common business_interest and not to engage in a regular business of a kind ordinarily carried on for profit products to its members and received substantial commissions from selling life_insurance policies the organization's activities do not support the basis to be exempt as a c organization but rather performs a for profit regular business does not meet the definition of an was providing life_insurance h its primary activity cannot be performing particular services for members was providing life_insurance products to its members as distinguished from the improvement of business conditions received substantial commissions from selling life_insurance policies based on the above 's sec_50l c exempt status should be revoked for the following reasons it was rendering particular services for individual members by providing life_insurance products to its members as distinguished from the improvement of business conditions it was engaged in a regular business of a kind ordinarily conducted for profit selling life_insurance is a for profit activity and realized substantial revenues from this activity closely held corporations is not an industry or a line_of_business and to the extent that life_insurance can be considered an investment it was providing investment advice department of the treasury - internal_revenue_service form 886-a page of form 886-a explanation of items schedule or exhibit no year ended december 20xx retroactive revocation under sec_7805 b the commissioner has broad discretion to make retroactive determinations see also sec_601_201 n ii sec_1_501_a_-1 provides that an organization that has been determined to be exempt under sec_501 may rely upon such determination so long as there are no substantial changes in the organization's character purposes or methods of operation operated substantially differently from the representations made in application_for exemption the character purposes methods of funding and methods of operation of therefore retroactive revocation is appropriate were substantially different from the former director has passed away and no one has stepped forward to take his taxpayer's position unknown place conclusion based on the forgoing reasons it is the government's position that the organization no longer meets the requirements for exemption under sec_501 and sec_1 c -l it is recommended that the exempt status of this organization be revoked as of january 20xx department of the treasury - internal_revenue_service form 886-a page of
